DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 5-8, 9-10, 14-19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-2 and 5-8, the prior art fails to teach to move the treatment support in order to avoid collision between the MRI apparatus and the patient when the MRI apparatus is rotated and move the treatment support to a central location within the MR-RT hybrid system prior to rotation of the MRI apparatus to position a patient center substantially in alignment with an isocenter of the MR-RT hybrid system and then move the treatment support to at least one treatment position within the MR-RT hybrid system to position a center of a patient target volume substantially in alignment with the isocenter of the MR-RT hybrid system as claimed in independent claim 1.
Regarding claims 9-10, 14-19 and 21, the prior art fails to teach (i) position the treatment support at a central location within the MR-RT hybrid system defined to avoid collision between the patient and positioned on the treatment support and the MR-RT hybrid system, and to align substantially a center of the patient with an isocenter of the MR-RT hybrid system; (ii) rotating a gantry of the MR-RT hybrid system to a gantry angle; (iii) move the patient treatment support to a treatment position to align substantially a center of a patient target volume with the isocenter of the MR-RT hybrid system; (iv) apply a treatment beam to the patient; (v) returning the treatment support to the central location; and repeat steps (ii) to (v) for each subsequent gantry angle to which the gantry is rotated thereby to avoid collision between the MR-RT hybrid system and the patient at each gantry angle as claimed in independent claims 9 and 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494. The examiner can normally be reached M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOON K SONG/Primary Examiner, Art Unit 2884